Citation Nr: 0821421	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO. 06-15 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to VA benefits based on a period of service from 
January 1968 to July 1971.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The appellant served on active duty from January 1968 to July 
1971.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2007. The Board found that the 
appellant had submitted new and material evidence to reopen a 
claim of entitlement to VA benefits based on his service from 
January 1968 to July 1971. The Board then remanded the case 
to the Appeals Management Center (AMC) in Washington, D.C. 
for a de novo review of the record. 

Following the requested development, the AMC confirmed and 
continued the denial of VA benefits based on the appellant's 
service from January 1968 to July 1971. Thereafter, the case 
was returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1. The appellant served on active duty from January 1968 to 
July 1971, and he was, initially, discharged under other than 
honorable conditions.

2.  He had served in the Republic of Vietnam from September 
1969 to September 1970; his DD 214 does not reflect that he 
received any combat awards or decorations.

3. The appellant was absent without leave (AWOL) from 
December 21, 1970 to June 21, 1971, a period in excess of 180 
days; during military service he had a total of 276 day lost. 

4. In July 1977, the Army Discharge Review Board (operating 
under the Department of Defense Special Discharge Review 
Program) upgraded the character of the appellant's discharge 
to under honorable conditions.

5. The preponderance of the evidence of record is against a 
finding that the appellant was insane at the time of 
commission of his in-service offense of being AWOL from 
December 21, 1970 to June 21, 1971.

6. The preponderance of the evidence of record is against a 
finding that the appellant had compelling circumstances for 
being AWOL from December 21, 1970 to June 21, 1971.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to the payment of VA monetary benefits. 38 U.S.C.A. §§ 
101, 5303 (West 2002 & Supp. 2007); 38 C.F.R. § 3.12 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due to an upgrade in the character of his discharge, the 
veteran contends that he is now entitled to VA benefits. His 
original discharge was under other than honorable conditions 
but was later upgraded to a general discharge under honorable 
conditions. However, despite that upgrade, he remains 
statutorily barred from receiving VA benefits. The evidence 
shows that he was AWOL for a period of more than 180 days 
without compelling circumstances or evidence that he was 
insane at the time of the offense. Therefore, the appeal is 
denied.

Duty to Notify and Assist

Generally, VA has a statutory duty to notify the veteran of 
the evidence necessary to substantiate a claim and to then 
assist the appellant in the development of that claim. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). Such notice should be 
provided to a claimant before the initial RO decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, if notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

In a May 1981 administrative decision, the RO denied the 
veteran's claim of entitlement to VA benefits based on his 
service from January 1968 to January 1971. The RO noted that 
during service, the veteran had had a period of AWOL in 
excess of 180 days. The RO found that under such 
circumstances, he was statutorily barred from receiving VA 
benefits, unless he could show that he was insane at the time 
he committed the offense or that there were compelling 
circumstances for going AWOL. The veteran was notified of 
that decision, as well as his appellate rights; however, a 
notice of disagreement was not received with which to 
initiate an appeal. Therefore, that decision became final 
under the law and regulations then in effect. 38 U.S.C. 
§ 4005 (1976); 38 C.F.R. § 19.192 (1980). Thereafter, the 
veteran requested that his claim be reopened.

In October 1991, the RO confirmed and continued the RO's June 
1981 denial. The Board found that the appellant had not 
submitted new and material evidence with which to reopen his 
claim. Thereafter, the veteran again requested that his claim 
be reopened.

In August 2007, the Board found that the veteran had 
submitted new and material evidence with which to reopen his 
claim. Specifically, the veteran submitted a July 2006 VA 
treatment record which showed that he had had PTSD at the 
time of he went AWOL from December 21, 1970 to June 21 1970. 
The veteran also submitted a statement from his then 
girlfriend showing that her baby had died during that time 
frame. After reopening the claim, the Board remanded the case 
to the AMC for a de novo review of the record. As noted 
above, the AMC confirmed and continued the denial of VA 
benefits based on the appellant's service from January 1968 
to July 1971. 

Although VA has not sent the veteran a comprehensive letter 
explaining the evidence necessary to substantiate his claim 
of entitlement to VA benefits, he and his representative have 
set forth various arguments which indicate that they 
understand the criteria and evidence necessary for a 
successful resolution of his appeal. For example, in his 
Notice of Disagreement, received in March 2006, and during 
his February 2007 hearing, the veteran noted that he had 
compelling reasons for his prolonged period of AWOL. He also 
noted that he was experiencing psychiatric problems at the 
time he went AWOL. In a January 2007 statement, the veteran's 
representative effectively set forth similar arguments. The 
veteran has also submitted a significant amount of evidence 
in support of his claim and has not identified any 
outstanding evidence which could help him substantiate his 
appeal. Therefore, the Board concludes that evidence and 
argument relevant to resolution of the appeal have already 
been associated with the claims folder. 

In arriving at this conclusion, the Board notes that this is 
essentially a case in which the law, and not the evidence, is 
dispositive. Where the law precludes benefits, there is no 
reasonable possibility that providing additional assistance 
would aid in substantiating the claim. Sabonis v. Brown, 6 
Vet. App. 426 (1994). Such development would serve no useful 
purpose and, therefore, need not be performed in meet VA's 
statutory duty to assist the veteran in the development of 
his appeal See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VA's statutory duty to notify and assist the veteran in the 
development of his claims does not affect matters on appeal 
from the Board when the question is limited to statutory 
interpretation.)

In any event, the Board finds VA has satisfied its duty to 
assist the appellant in apprising him of the evidence needed, 
and in obtaining evidence pertaining to his claim. Further 
development would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant. Accordingly, such development is to be avoided. 
Sabonis, 6 Vet. App. at 430.



Analysis

When a person is seeking VA benefits, it first must be shown 
that the service member, upon whose service such benefits are 
predicated, has attained the status of veteran. Holmes v. 
Brown, 10 Vet. App. 38, 40 (1997). For purposes of VA 
benefits, a "veteran" is a person discharged or released from 
active service under conditions other than dishonorable. 38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2007). 

If the former service member did not die in service, then 
pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by a discharge or 
release under conditions other than dishonorable. 38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12. A discharge under honorable 
conditions is binding on VA as to the character of discharge. 
See 38 C.F.R. § 3.12(a).

Generally, the entire period of service constitutes one 
period of service, and entitlement will be determined by the 
character of the final termination of such period of service. 
See 38 C.F.R. § 3.13(b).

The discharge of any person from the Armed Forces on the 
basis of an absence without authority from active duty for a 
continuous period of at least 180 days, if such person was 
discharged under conditions other than dishonorable (unless 
such person demonstrates to the satisfaction of VA that there 
are compelling circumstances to warrant such prolonged 
unauthorized absence), shall bar all right of such person 
under laws administered by VA based upon the period of 
service from which discharged or dismissed, notwithstanding 
any action subsequent to the date of such discharge by a 
board established pursuant to 10 U.S.C. § 1553. 38 U.S.C.A. § 
5303(a); 38 C.F.R. § 3.12(c)(6).

An honorable or general discharge issued on or after October 
8, 1977, by a discharge review board established under 10 
U.S.C. § 1553, sets aside a bar to benefits imposed under 
paragraph (d), but not paragraph (c), if certain requirements 
are met. 38 C.F.R. § 3.12(g). Unless a discharge review board 
established under 10 U.S.C. § 1553 determines on an 
individual case basis that the discharge would be upgraded 
under uniform standards meeting the requirements set forth in 
paragraph (g) of this section, an honorable or general 
discharge awarded under the Department of Defense's Special 
Discharge Review Program effective April 5, 1977, does not 
remove any bar to benefits imposed by 38 C.F.R. § 3.12(c). 
38 C.F.R. § 3.12(h)(2).

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge. 38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b). An insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides. 38 
C.F.R. § 3.354(a).

When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or discharge, 
the rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of paragraph (a). 38 C.F.R. § 3.354(b). The Court 
has held that the insanity need only exist at the time of the 
commission of the offense leading to the person's discharge, 
and that there is no requirement of a causal connection 
between the insanity and the misconduct. Struck v. Brown, 9 
Vet. App. 145 (1996).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a). It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation. It was further indicated that 
a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case- 
by-case basis in light of the authorities defining the scope 
of the term insanity. The opinion provided guidance with 
regard to the phrases "interferes with the peace of society," 
"become antisocial," "accepted standards of the community," 
and "social customs of the community." The opinion also held 
that behavior which is generally attributable to a substance-
abuse disorder does not exemplify the severe deviation from 
the social norm or the gross nature of conduct which is 
generally considered to fall within the scope of the term 
insanity and therefore does not constitute insane behavior. 
VAOPGCPREC 20-97 (May 22, 1997).

A review of the evidence discloses that the appellant had 
been charged with being AWOL from December 21, 1970 to June 
21, 1971, a period in excess of 180 days. In July 1971, he 
accepted a discharge under other than honorable conditions, 
in order to avoid a trial by court martial. In July 1977, the 
Army Discharge Review Board (operating under the aegis of the 
Department of Defense Discharge Review Program (Special)) 
upgraded the character of the veteran's discharge to under 
honorable conditions. That body had been established under 
the provisions of 10 U.S.C. § 1553. 

Despite the upgraded discharge, the veteran is statutorily 
barred from receiving VA benefits. 38 U.S.C.A. § 5303; 
38 C.F.R. § 3.12(h)(2). There are two exceptions: 1) when the 
veteran is shown to have been insane at the time of the 
offense (38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b)); or 2) 
when there are compelling circumstances to warrant such 
prolonged unauthorized absence. 38 U.S.C.A. § 5303(a); 38 
C.F.R. § 3.12(c)(6). 

At his hearing in February 2007, the appellant testified, 
essentially, that after his return to the United States, he 
had been haunted by his experiences in Vietnam. He also 
testified that his emotional turmoil had been compounded by 
the death of his girlfriend's infant son. He stated that at 
times he was so devastated he became detached from reality. 
In an effort to escape the intrusive thoughts and memories of 
such trauma, he reportedly drank heavily. In effect, he 
testified that the combination of his memories from Vietnam 
and the death of his girlfriend's son rendered him insane.

In July 2006, following treatment at a VA mental health 
clinic, the psychiatrist noted that following the veteran's 
return from Vietnam, he had demonstrated classic symptoms of 
PTSD. He stated that the veteran had gone on leave and stayed 
for a month in a motel detoxing, dissociating, and reliving 
combat. Reportedly, he had been scared to death. The examiner 
stated that thereafter, the veteran had gone on additional 
periods of AWOL. 

The veteran's testimony and the VA treatment report 
notwithstanding, the preponderance of the evidence shows that 
the veteran was not insane when he went AWOL from December 
21, 1970 to June 21, 1971. There are no findings to that 
effect and he has never been adjudicated incompetent. In this 
regard, his service medical records show that he was 
psychiatrically normal when he entered service. 

In April 1970, during duty in Vietnam, the veteran was 
treated for a psychophysiolgic gastrointestinal reaction. 
However, there were no findings that such reaction resulted 
in any disability. Indeed there were no further complaints or 
clinical findings of psychiatric disability during the 
remainder of service.

In August 1971, the veteran filed a claim of entitlement to 
service connection for various disabilities; however, he did 
not include a claim for psychiatric disability.

As noted above, the veteran's DD 214 does not reflect that he 
engaged in combat with the enemy during his service in 
Vietnam.

In July 1977, the Discharge Review Board considered whether 
or not the veteran's actions after his return from Vietnam, 
specifically his various periods of AWOL, were manifestations 
of PTSD. After reviewing the record, however, Discharge 
Review Board noted that the veteran had been AWOL for a 
period of six weeks prior to his assignment to Vietnam. 
Therefore, the Discharge Review Board concluded that the 
veteran's periods of AWOL after his return from Vietnam had 
not been manifestations of PTSD. 

A diagnosis of PTSD was first made during the veteran's 
admission to a VA Medical Center (MC) in February 1981, and 
he has continued to receive treatment since that time. 

In any event, the record compiled during service is negative 
for any evidence that the veteran experienced prolonged 
deviation from his normal method of behavior; or interfered 
with the peace of society; or became antisocial. Thus, the 
Board concludes that he was not insane at any time during 
service. Although the July 2006 VA health care provider 
states that the veteran was demonstrating manifestations 
following his return from Vietnam, service medical records 
and those compiled shortly after service do not show that the 
veteran had PTSD. He did begin drinking heavily after his 
return from Vietnam; however, it must be emphasized that 
substance-abuse disorder does not exemplify the severe 
deviation from the social norm or the gross nature of conduct 
which is generally considered to fall within the scope of the 
term insanity and therefore does not constitute insane 
behavior. VAOPGCPREC 20-97 (May 22, 1997). Therefore, 
although he has had a diagnosis of PTSD since 1981, the 
preponderance of the evidence shows that such disability, if 
correctly diagnosed, was not present at the time of his 
prolonged period of AWOL from December 21, 1970 to June 21, 
1971.

The final question, then, is whether there were compelling 
circumstances to warrant his prolonged unauthorized absence. 
Compelling circumstances consist of the length and character 
of service exclusive of the prolonged period of AWOL; 2) the 
reasons for being AWOL, including the appellant's age, 
cultural background, educational level, and judgemental 
maturity; and 3) a valid legal defense for the absence which 
would have precluded a conviction for being AWOL. 

Although he was absent from his unit on one occasion, the 
evidence shows that, generally, the veteran had satisfactory 
service during his year in the Republic of Vietnam. 
Otherwise, however, his service was marred by multiple 
periods of absence from his unit or AWOL before and after his 
assignment to Vietnam: June 1 to July 15, 1969; November 23 
to December 7, 1970; and October 28 to November 12, 1970. 
Unauthorized absence is the type of offense that would 
interfere with and preclude the performance of an appellant's 
military duties and thus cannot constitute a minor offense. 
Cropper v. Brown, 6 Vet. App. 450, 453 (1994). In fact, the 
absence from June 1, 1969 to July 15, 1969 resulted in the 
veteran's conviction by Special Court Martial and other 
periods resulted in non-judicial punishment. Moreover, such a 
pattern of behavior suggests the veteran was engaged in 
persistent and willful misconduct. Therefore, the Board finds 
that the evidence of record is against a finding that the 
veteran's service, exclusive of the period of prolonged AWOL 
from December 21, 1969 to June 21, 1969, was of such quality 
and length that it could be characterized as honest, faithful 
and meritorious and of benefit to the Nation. 

With respect to his prolonged unauthorized absence from 
December 21, 1970 to June 21, 1971, the Board notes that the 
veteran opted for a discharge under other than honorable 
conditions rather than face court martial. Such a choice 
strongly suggests that he did not have a valid legal defense 
which would have precluded a conviction for being AWOL. 
Indeed, there is no competent evidence in that regard, and it 
would be speculative to conclude otherwise.

While the veteran did not demonstrate compelling 
circumstances with respect to the length and quality of his 
service or with respect to a valid legal defense, he 
maintains that he had compelling reasons for his prolonged 
unauthorized absence from December 21, 1970 to June 21, 1971. 
Compelling reasons can include family emergencies. 38 C.F.R. 
§ 3.12(6)(ii).

During hearings in April 1981 and February 2007, the 
appellant testified that the emotional trauma associated with 
the death of his girlfriend's infant son had contributed, in 
part, to his lengthy period of AWOL. In correspondence, dated 
in August 2006, the baby's mother generally supported his 
testimony. 

Despite the claimed emotional toll, the veteran did not cite 
the death of his girlfriend's son as a compelling reason or 
mitigating circumstance upon his return from his lengthy 
period of AWOL. He was also silent during his discharge 
proceedings from service and when his case was before the 
Discharge Review Board. The Board finds this particularly 
curious with respect to his discharge proceedings, as he had 
the assistance of counsel. If such a tragedy had resulted the 
impact he alleges, it is almost inconceivable that he would 
forget or otherwise neglect to mention it in service. In any 
event, there is no competent evidence that his silence was 
attributable to his age, education level, cultural 
background, or to judgemental immaturity. Therefore, the 
Board is not persuaded that death of girlfriend's infant son 
was a compelling reason for the appellant's lengthy period of 
AWOL from December 21, 1970 to June 21, 1971, and his 
testimony in this regard is deemed not to be credible.

In light of the foregoing, the Board finds that veteran was 
AWOL for more than 180 days without compelling circumstances 
or competent evidence that he was insane. Therefore, the 
veteran is statutorily barred from all rights administered by 
VA, based upon the period of service from January 1968 to 
July 1971. Consequently, his claim must be denied as a matter 
of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA benefits based on the veteran's service 
from January 1968 to July 1971 is denied.



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


